Exhibit 10.36

 

FORM OF AMENDMENT TO
SENIOR LENDING AGREEMENT TO
ADD BANKS OR OTHER FINANCIAL INSTITUTIONS

 

Amendment No. 34 to Senior Lending Agreement

 

This Amendment to that certain Secured Senior Lending Agreement dated as of
June 12, 2009, as amended, a copy of which is attached hereto (hereinafter
referred to as the “Senior Lending Agreement”) is made as of December 29, 2011,
by and between all banks or other financial institutions which are, as of the
date hereof, parties to such Senior Lending Agreement (“Banks”); Pioneer
Financial Services, Inc. (hereinafter referred to as “Pioneer”), certain of its
Subsidiaries and The PrivateBank and Trust Company with offices located at 120
S. LaSalle Street, Chicago, Illinois 60603 (hereinafter referred to as “New
Bank”) all initially capitalized terms not defined in this Amendment will have
the same meanings herein as in the Senior Lending Agreement.

 

WHEREAS, Pioneer has requested New Bank to extend credit to it and New Bank is
willing to extend such credit; and

 

WHEREAS, Pioneer is prohibited from receiving credit from New Bank unless New
Bank becomes a party to the Senior Lending Agreement; and

 

WHEREAS, New Bank desires to become a party to the Senior Lending Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreement of the parties hereto
and for other good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed by and between Pioneer, New Bank and all of the Banks
which are presently parties to the Senior Lending Agreement as follows:

 

1.                                       The Senior Lending Agreement is hereby
amended pursuant to Section 12 thereof to add New Bank as a party thereto on the
eleventh (11th) Business Day following delivery by Pioneer of a copy hereof
executed by both Pioneer and New Bank to each of the Banks which are presently
parties to the Senior Lending Agreement unless Voting Banks, excluding New Bank,
holding more than thirty three and one third percent (331/3%) of the outstanding
principal amount of all Senior Debt of the Borrowers object to New Bank becoming
a Voting-Bank under the Senior Lending Agreement.

 

2.                                       Upon the effective date hereof which
shall be determined by paragraph 4 of Section 12 of the Senior Lending
Agreement, New Bank agrees to be bound by all terms and conditions of the Senior
Lending Agreement as a Voting Bank and further agrees that all credit which is
extended by New Bank to Pioneer shall be subject to all terms and agreements of
the Senior Lending Agreement.

 

3.                                       Section 1 of the Senior Lending
Agreement is hereby amended to add a new paragraph which shall state the
following: “The PrivateBank and Trust Company” shall mean the The PrivateBank
and Trust Company of 120 S. LaSalle Street, Chicago, Illinois 60603.

 

4.                                       Paragraph 5 of Section 1 of the Senior
Lending Agreement is hereby amended to add New Bank within the definitions of
“Banks” as either a “Voting Bank” or a “Non-Voting Bank”.

 

Amendment #34

 

--------------------------------------------------------------------------------


 

New Bank hereby confirms that it is either a Voting Bank or a Non-Voting Bank by
initialing the appropriate line signifying its choice where indicated below:

 

Voting Bank

 

 

(INITIALS)

 

 

Non-Voting Bank

 

 

(INITIALS)

 

5.                                       Paragraph 13.1 of Section 13 of the
Senior Lending Agreement is hereby amended to add the following:

 

“The PrivateBank and Trust Company, 120 S. LaSalle Street, Chicago, Illinois
60603.”

 

6.                                       All terms of the Senior Lending
Agreement, unless expressly amended hereby, shall remain in full force and
effect as if this Amendment had not been adopted.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Senior Lending Agreement as of the day and year first above written.

 

 

PIONEER FINANCIAL SERVICES, INC.

a Missouri corporation

Individually and on behalf of its Subsidiaries listed on Exhibit L to the Senior
Lending Agreement

 

 

 

 

 

By:

 

 

Name:

Laura V. Stack

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

THE PRIVATEBANK and TRUST COMPANY, an Illinois Banking Corporation

 

 

 

 

 

 

 

By:

 

 

Name:

David B. Vande Ven

 

Title:

Managing Director

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CREDIT FACILITY LETTER

 

The undersigned bank, as of the date hereof, expects to offer a maximum
aggregate credit facility of Thirty Million Dollars ($30,000,000.00) during the
next twelve (12) months to Pioneer Financial Services, Inc., a Missouri
corporation, and certain subsidiaries which shall he subject to all terms and
conditions of that certain Secured Senior Leading Agreement dated as of June 12,
2009  (as previously and hereafter amended, modified and restated, the
“Agreement”).  The terms hereof are hereby incorporated by reference into the
Agreement, reference to which is made for a lull statement of all terms
thereof.  The specific terms of the Credit Facility are as follows:

 

Lender:

The PrivateBank and Trust Company

120 S. LaSalle Street

Chicago, IL 60603

 

 

Borrower:

Pioneer Financial Services, Inc.
4700 Belleview, Suite 300
Kansas City, MO 64112
And certain Subsidiaries listed on Exhibit L to the Agreement (the “Borrower”)

 

 

Drawings:

This Credit Facility is available through December 31, 2011 unless terminated
earlier pursuant to the terms of the Agreement.  All proceeds will be
transmitted to a specified bank and account number for the Borrower and
initially that will be UMB Bank, N.A., in Account No. 9801049275.

 

 

 

Facility:

Revolving Grid Note:
Revolving Grid Note Pricing:
Revolving Grid Note Maturity:
Amortizing Note(s) Funded:
Amortizing Note(s) Unfunded:
Amortizing Note(s) Pricing:

 

 

Single Pay Term Note Amount:
Single Pay Term Note Expiry Date:

$5,000,000
WSPJ Floating, with a Floor of 5.00%
12/28/2012
$0
$25,000,000

Bloomberg 90 day moving average rate of 4-year treasury notes plus 270 basis
points, with a floor of 6.25%
$0
$0

 

We appreciate this opportunity to provide this statement of present expectations
in support of your financial requirements.  Your acceptance any credit which may
be extended by the undersigned constitutes a certification that all warranties
and representations in Section 5 of the Agreement are true as of the date of the
extension of any such credit and that no Borrower, as of such date, is in
default under the terms of such Agreement.  By delivery of this Credit Facility
Letter to you, the undersigned does not commit or otherwise obligate itself to
extend to you any credit described in the Credit Facility.

 

 

The PrivateBank and Trust Company

 

 

 

Dated: December 29, 2011

By:

 

 

Name:

David B. Vande Ven

 

Title:

Managing Director

 

3

--------------------------------------------------------------------------------